503 F.2d 561
Gregory L. PORTER, Appellant,v.GUAM PUBLICATIONS, INC., et al., Appellees.1No. 72-1514.
United States Court of Appeals, Ninth Circuit.
Sept. 9, 1974.

Douglas F. Cushnie (argued), Arriola, Bohn, Cushnie & Stevens, Agana, Guam, for appellant.
Thomas J. Nolan (argued), Barrett, Ferentz, Bramhall & Klemm, Agana, Guam, for appellees.
Before CHAMBERS, ELY and WALLACE, Circuit Judges.
OPINION
On Remand
PER CURIAM:


1
Originally, our court affirmed the judgment of the District Court in the subject cause.  Porter v. Guam Publications, Inc., et al., 475 F.2d 744 (9th Cir. 1973).  Subsequently, the Supreme Court granted the appellant's petition for certiorari, and our judgment has been reversed.  Porter v. Guam Publications, Inc., et al., 418 U.S. 908, 94 S. Ct. 3200, 41 L. Ed. 2d 1155 (1974).  The Supreme Court's mandate, which we have now received, recites that the cause is remanded to us 'for further consideration in light of Gertz v. Robert Welch, Inc., 418 U.S. 323, 94 S. Ct. 2997, 41 L. Ed. 2d 789 (1974).'


2
We think that the District Court should be allowed the first opportunity for the further consideration required by the Supreme Court.  Accordingly, the case is remanded to the District Court.  It should vacate the judgment and made a determination in accordance with its appraisal of Gertz v. Robert Welch, Inc., supra.


3
So ordered.



1
 The names of two others, originally designated as appellees, have, by this court's Order of November 14, 1972, been removed from the caption